

NON-QUALIFIED STOCK OPTION AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made by and between
China Infrastructure Construction Corporation, a Colorado corporation (the
“Company”), and John Bai (the “Optionee”, Canada Passport No.:JQ774009).
Capitalized term not defined in this Agreement has the meaning assigned to them
in the Employment Agreement by and between the Company and the Optionee, dated
October 25, 2010 (the “Employment Agreement”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has,
on the date set forth on the signature page below, granted Optionee a
Non-Qualified stock option (the “Option”) to purchase from the Company shares of
the Company’s common stock, no par value (“Common Stock”);


NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Company and Optionee agree as follows:


1.           Grant of Option. The Company hereby transfers to Optionee, the
right, privilege and option (“Option”) to purchase 150,000 shares of Common
Stock at an exercise price (“Exercise Price”) of $3.9 per share, in the manner
and subject to the conditions provided hereinafter.


2.           Vesting of Option. The Option shall become vested and exercisable
pursuant to the Vesting Schedule set forth on Exhibit A. If termination pursuant
to Section 5 of the Employment Agreement occurs, any unvested options shall
immediately terminate on the Date of Termination as defined under the Employment
Agreement.   Any vested options shall terminate upon the 91st day following the
Date of Termination or three years following the date of vesting, whichever is
earlier.


3.           Exercise Period.  Any exercise may be with respect to any part or
all of the shares then exercisable pursuant to such Option.  All Options must be
exercised within three years after the date of the vesting or within 90 days
following the Date of Termination, whichever is earlier.


4.           Manner of Exercise. The Option shall be exercised by written notice
of exercise in the form of Exhibit B to this Agreement addressed to the Company
and signed by the Optionee and delivered to the Company, as such Exhibit B may
be amended by the Board of Directors or the Compensation Committee from time to
time. Optionee also agrees to make such other representations as are deemed
necessary or appropriate by the Company and its counsel. If the Option is
exercised in part only, the Company shall make a record of such option on its
books and records reflecting the partial exercise which shall be presumptive of
the number of shares exercised.

 

--------------------------------------------------------------------------------

 

(a)            The Exercise Price is payable by certified or official bank check
or by personal check; provided, however, that no shares of Common Stock shall be
issued to Optionee until the Company has been advised by its bank that the check
has cleared.
 
(b)            In lieu of delivery of the cash price or stock consideration for
the option exercise, the Optionee shall have the right, at its option, from time
to time or times during the Exercise Period, elect to exercise the Option
through a “cashless exercise” in which the Optionee shall be entitled to
purchase the shares based on the following formula:
 
X = Y [(A-B)/A]
 
where:
 
X = the number of shares the Optionee is to receive as the result of option
exercise.
 
Y = the number of Optioned Shares.
 
A = the arithmetic average of the closing prices for the five trading days
immediately prior to (but not including) the exercise date.
 
B = the Exercise Price”

 
(c)          (i)           In the event of the merger or consolidation of the
Company with or into any corporation or other entity or in the event of the sale
by the Company of all or substantially all of its business and assets followed
by a distribution of assets to the stockholders in connection with a liquidation
or partial liquidation of the Company or in the event of a similar transaction
(each a “Merger Transaction”), prior to the expiration of this Option, this
Option shall be converted into the consideration payable with respect to the
Common Stock in the Merger Transaction (the “Merger Consideration”) as follows.
 
(ii)         The Optionee shall receive Merger Consideration having a value
equal to the appreciation, if any, of this Option.  The appreciation of this
Option shall be determined by multiplying the number of shares subject to this
Option by the difference between (i) the value of the Merger Consideration
payable with respect to one share of Common Stock and (ii) the Exercise Price of
this Option.  If the value of the Merger Consideration shall be equal to or less
than the Exercise Price, this Option shall not be converted into Merger
Consideration, but shall terminate, to the extent not exercised, at the
effective time of the Merger Transaction.
 
(iii)        The consideration payable to the Optionee shall be in the same form
as the Merger Consideration.  If the Merger Consideration shall consist of both
cash and non-cash consideration, the consideration payable upon conversion of
this Option shall be a combination of cash and non-cash consideration in the
same proportion as the Merger Consideration is payable to the holders of the
Common Stock.

 
2

--------------------------------------------------------------------------------

 

(iv)        If and to the extent that the Merger Consideration is other than
cash, the value of the non-cash Merger Consideration shall be determined in good
faith by the Company’s Board of Directors, and the Company shall promptly advise
the Optionee of such determination.  If the Optionee disagrees with the
determination of the Board of Directors, the Optionee shall have the right to
exercise this Option by paying the Exercise Price as provided in Section 4(b) or
(c) of this Agreement prior to the effectiveness of the Merger Transaction.  If
the Option is not exercised prior to the effectiveness of the Merger
Transaction, the Option shall be automatically converted or terminated, as the
case may be, as provided in this Section 4(d).
 
(v)         The shares of Common Stock when issued upon exercise of the Option
(the “Optioned Shares”), will be duly and validly authorized and issued, fully
paid and non-assessable.
 
(vi)        In connection with any exercise of this Option, the Optionee shall,
contemporaneously with the exercise of this Option, to the extent required by
law, pay or provide for payment of any withholding taxes due as a result of such
exercise.
 
5.           Restrictions on Exercise and Delivery.  The exercise of this
Option, in whole or in part, shall be subject to the condition that, if at any
time the Board of Directors or the Compensation Committee, shall determine, in
its sole and absolute discretion,


(a)    the satisfaction of any withholding tax or other withholding liabilities,
is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of Stock pursuant thereto,


(b)    the listing, registration, or qualification of any shares deliverable
upon such exercise is desirable or necessary, under any state or federal law, as
a condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, or


(c)    the consent or approval of any regulatory body is necessary or desirable
as a condition of, or in connection with, such exercise or the delivery or
purchase of shares pursuant thereto, then in any such event, such exercise shall
not be effective unless such withholding, listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board of Directors or its compensation committee. Optionee
shall execute such documents and take such other actions as are required by the
Board of Directors or the Compensation Committee to enable it to effect or
obtain such withholding, listing, registration, qualification, consent or
approval. Neither the Company nor any officer or director, or member of the
Board of Directors or the Compensation Committee, shall have any liability with
respect to the non-issuance or failure to sell shares as the result of any
suspensions of exercisability imposed pursuant to this Section.

 
3

--------------------------------------------------------------------------------

 

6.           Termination of Option.   Except as otherwise provided in this
Agreement, to the extent not previously exercised, this Option shall terminate
upon the first to occur of any of the following events:


(a)          The dissolution or liquidation of the Company;


 
(b)
The breach by Optionee of any material provision of this Agreement and the
Employment Agreement;



 
(c)
The expiration of three years from the vesting date of any Options.



 
(d)
90 days after the Date of Termination as defined under the Employment Agreement.



8.            Adjustment Provisions. The number of shares of Common Stock
subject to the Option and the Exercise Price shall be adjusted in accordance
with generally accepted accounting principles in the event of a stock dividend,
stock split, stock distribution, reverse split or other combination of shares,
recapitalization or otherwise, which affects the Common Stock.
 
9.            Transferability. The Option is not transferable by the Optionee
except that, in the event of Optionee’s death or incompetence, the Option may be
exercised by Optionee’s legal representative or by the persons to whom the
Option is transferred by will or the laws of descent and distribution.
 
10.          No Rights As a Stockholder.  The Optionee shall have no interest in
and shall not be entitled to any voting rights or any dividend or other rights
or privileges of a stockholder of the Company with respect to any shares of
Common Stock issuable upon exercise of this Option prior to the exercise of this
Option and payment of the Exercise Price.
 
11.          No Rights to Continued Service.  Nothing in this Option shall be
constructed as an employment or consulting agreement.
 
12.          Legality. Anything in this Option to the contrary notwithstanding,
the Optionee agrees that he or she will not exercise the Option, and that the
Company will not be obligated to issue any shares of Common Stock pursuant to
this Option, if the exercise of the Option or the issuance of such shares shall
constitute a violation by the Optionee or by the Company of any provisions of
any law or of any regulation of any governmental authority. Any determination by
the Board of Directors or the Compensation Committee shall be final, binding and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of the Option or the issuance of shares pursuant
thereto to comply with such law or regulation.  The Optionee understands that,
unless the issuance of the Optioned Shares is registered pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), the Optioned Shares,
if and when issued, will be restricted securities, as defined in Rule 144 of the
Securities and Exchange Commission pursuant to the Securities Act. The Company
shall not be required to issue any Optioned Shares if the issuance thereof is
not permitted pursuant to the Securities Act. The Company shall not be required
to register the Optioned Shares pursuant to the Securities Act.

 
4

--------------------------------------------------------------------------------

 

13.          Action by Company. The existence of the Option shall not effect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalization, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
14.          Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, discussions and representations, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement.
 
15.          Interpretation. As a condition of the granting of the Option, the
Optionee and each person who succeeds to the Optionee’s rights hereunder, agrees
that any dispute or disagreement which shall arise under or as a result of or
pursuant to this Option shall be resolved by the Board of Directors or its
Compensation Committee in its sole discretion and that any interpretation by the
Board of Directors or its Compensation Committee of the terms of this Option
shall be final, binding and conclusive.
 
16.          Notices. Any notice to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at its principal
office, and any notice to be given to Optionee shall be addressed to such
Optionee at the address maintained by the Company for such person or at such
other address as the Optionee may specify in writing to the Company.
 
17.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Optionee, his heirs and successors, and of the Company, its
successors and assigns.
 
18.          Governing Law. This Agreement shall be governed by the laws of the
State of New York without giving effect to principles of conflicts of laws.
 
19.          Descriptive Headings.  Titles to Sections are solely for
informational purposes.
 
[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be October 25, 2010.



CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION
   
By:
/s/ Rong Yang
Name: Rong Yang
Title: Chief Executive Officer
   
OPTIONEE:
   
/s/ John Bai
John Bai


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


VESTING SCHEDULE


 
·
150,000 shares will vest on October 26, 2011.


 
7

--------------------------------------------------------------------------------

 

EXHIBIT B


______________, 200__            


China Infrastructure Construction Corporation


Re:       Stock Option Exercise


To Whom It May Concern:


I (the “Optionee”) hereby exercise my right to purchase ________ shares of
common stock (the “Stock”) of China Infrastructure Construction Corporation, a
Colorado corporation (the “Company”) as set forth in the Option Agreement (the
“Agreement”) with the Company granting me ___________ shares of its common
stock.


¨ I elect to exercise __________ option shares by delivery payment of the
aggregate exercise price to the Company.


OR


¨ I elect to exercise __________ option shares pursuant to the following formula
in lieu of delivery of the cash price for the option exercise.


X = Y [(A-B)/A]
 
where:
 
X = the number of shares the Optionee is to receive as the result of option
exercise.
 
Y = the number of Optioned Shares.
 
A = the arithmetic average of the closing prices for the five trading days
immediately prior to (but not including) the exercise date.
 
B = the Exercise Price


Please deliver to me at my address as set forth above stock certificates
representing the subject shares registered in my name.


The Optionee hereby represents and agrees as follows:

 
8

--------------------------------------------------------------------------------

 

1.           The Optionee acknowledges receipt of a copy of the Agreement. The
Optionee has carefully reviewed the Agreement.


2.           The Optionee is a resident of  __________.


3.           The Optionee represents and agrees that if the Optionee is an
“affiliate” (as defined in Rule 144 under the Securities Act of 1933) of the
Company at the time the Optionee desires to sell any of the Stock, the Optionee
will be subject to certain restrictions under, and will comply with all of the
requirements of, applicable federal and state securities laws.


The foregoing representations and warranties are given on ________ at
_____________________.



 
OPTIONEE:
                           
(Print Name)
 


 
9

--------------------------------------------------------------------------------

 